DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III (Figure 7) in the reply filed on 2022.07.28 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/062598, "Sawa."
Regarding Claim 6: Sawa discloses a vacuum pump (1) comprising: a pump main body (2); a heater (25) provided at the pump main body (As shown in Figure 1); a power source device (70) configured to supply power to the pump main body (At least [0022] and [0025]); a cooler (50, 60, 81) (As the upper lid 81 is shown as being in direct contact with the cooler element 60, and as the upper lid 81 is described as being an integral portion of the housing 30, the upper lid 81 is interpreted as forming a portion of the cooler) provided between the pump main body and the power source device (As shown in Figure 1); a connection plate (3, 22) provided between the pump main body and the cooler (As shown in Figure 1); and a first heat insulating plate (90) arranged between the cooler and the connection plate (As shown in Figure 1), wherein at least one of the cooler or the connection plate has a first fit-in region in which the first heat insulating plate is fitted (The fit-in region is interpreted as being comprised by the surface area of the connection plate on which the heat insulating plate makes contact as shown in at least Figure 1), a first clearance is formed between the cooler and the connection plate (As shown in at least Figure 1; A clearance of empty space is shown as being formed between the upper surface of cooler element 81 and the lower surface of connection plate element 22), and a thickness of the first heat insulating plate is greater than a thickness of the first clearance (As shown in at least Figure 1; The gap formed between the upper surface of cooler element 81 and the lower surface of connection plate element 22 is smaller than the thickness of the heat insulating plate 90).   
Regarding Claim 7: Sawa discloses the vacuum pump according to claim 6; Sawa further discloses wherein the pump main body has an outer peripheral surface (Interpreted as the outer cylindrical surface of the main body 2, diametrically opposed to the inner peripheral surface which is shown as being adjacent to the ), the cooler has an opposing surface (The upper or top surface as shown in Figures 1 and A, interpreted as the surface closer to the main body) facing the connection plate (As shown in at least Figure 1), the connection plate has, as viewed in a first direction (Interpreted as the axial direction along the shaft 7) perpendicular to the opposing surface (As shown in Figures 1 and A), a protruding portion (As shown in Figures 1 and A) formed to protrude outward of the outer peripheral surface of the pump main body (As shown in Figures 1 and A), the first fit-in region is provided at at least one of the cooler or the protruding portion (As shown in Figures 1 and A; The fit-in region as interpreted in claim 6 is provided at at least the cooler and is further interpreted as being provided at at least a potion of the protruding portion), and the first heat insulating plate is arranged between the cooler and the protruding portion with the first heat insulating plate being fitted in the first fit-in region (As shown in Figures 1 and A; As the heat insulating plate is located axially between at least the protruding portion and the cooler it is interpreted as being arranged such that it is between the cooler and the protruding portion and is further interpreted as being fitted to the first fit-in region as interpreted by claim 6).   


    PNG
    media_image1.png
    1099
    1632
    media_image1.png
    Greyscale

Figure A: Features of Sawa

Regarding Claim 8: Sawa discloses the vacuum pump according to claim 7, wherein the protruding portion is, as viewed in the first direction (As shown in Figure A), formed to at least partially surround the outer peripheral surface of the pump main body (As shown in at least Figure A; At least a portion of the protruding portion is shown in the section of Figures 1/A as partially surrounding the outer peripheral surface of the pump main body as it is shown extending past the main body extent in the radial direction; It is noted that the main body is described as being cylindrical in shape in at least [0012]), the first fit-in region is, as viewed in the first direction, continuously or intermittently provided at at least one of the cooler or the protruding portion to at least partially surround the outer peripheral surface of the pump main body (As shown in at least Figures 1/A; The first fit-in region, synonymous with that of the contact region of the heat insulating plate, is shown as at least intermittently being provided at both the cooler and the protruding portion and arranged such that it at least partially surrounds the outer peripheral surface of the pump main body as it is shown extending past the main body extent in the radial direction), and the first heat insulating plate is arranged between the cooler and the protruding portion with the first heat insulating plate being fitted in the first fit-in region (As shown in at least Figures 1 and A and as discussed in at least claim 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/062598, "Sawa," in view of US 2016/0160877, “Sakaguchi.”
Regarding Claim 1: Sawa discloses a vacuum pump (1) comprising: a pump main body (2); a heater (25) provided at the pump main body (As shown in Figure 1); a power source device (70) configured to supply power to the pump main body (At least [0022] and [0025]); a cooler (50, 60, 81) (As the upper lid 81 is shown as being in direct contact with the cooler element 60, and as the upper lid 81 is described as being an integral portion of the housing 30, the upper lid 81 is interpreted as forming a portion of the cooler) provided between the pump main body and the power source device (As shown in Figure 1); a connection plate (3) provided between the pump main body and the cooler (As shown in Figure 1); a first heat insulating plate (90) arranged between the cooler and the connection plate (As shown in Figure 1; [0031]); Sawa further teaches a sealing ring or o-ring placed between the pump main body and the connection plate (As shown in at least Figure 1); however, Sawa is silent as to the composition of the sealing ring and as such does not explicitly disclose a second heat insulating plate arranged between the pump main body and the connection plate.  Sawa discloses an O-ring seal arranged between the pump main body and the connection plate as a shown in Figures 1 and A indicated in the area labeled “second heat insulation plate” and depicted in a manner well known in the art. However, such an O-ring, even when interpreted as comprising a heat insulating member, is not discloses as comprising a “plate” such that the structure disclosed does not explicitly disclosing or teaching a “second heat insulating plate.”  
Sakaguchi teaches a vacuum pump similar in design and function to that of Sawa and further teaches wherein the vacuum pump comprises a pump main body (1, C, B1), heating means (11) coupled to the pump main body, a connection plate (B2), and a second heat insulating plate (15) arranged between the pump main body and the connection plate (As shown in at least Figures 1 – 4).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Sawa to include the second heat insulating plate as taught by Sakaguchi with the predicted results that the second heat insulating plate will act to thermally uncouple the pump main body and the connection plate (Sakaguchi, at least [0016]).
Alternatively, the cooling pipe arrangement (18) as shown in at least Figures 1 – 4 may also be interpreted as forming a second heat insulating plate located between the pump main body (C, 1) and a connection plate (B1) with a first heat insulating plate (15) located between the connection plate and a lower body element (B2). It is noted that the combination of the second interpreted heat insulating plate is made utilizing the same rational for the combination.
Regarding Claim 2: Sawa in view of Sakaguchi teaches the vacuum pump according to claim 1; once combined, Sawa further discloses wherein at least one of the cooler or the connection plate has a first fit-in region in which the first heat insulating plate is fitted (The fit-in region is interpreted as being comprised by the surface area of the connection plate on which the heat insulating plate makes contact as shown in at least Figure 1), a first clearance is formed between the cooler and the connection plate (As shown in at least Figure 1; A clearance of empty space is shown as being formed between the upper surface of cooler element 81 and the lower surface of connection plate element 22), and a thickness of the first heat insulating plate is greater than a thickness of the first clearance (As shown in at least Figure 1; The gap formed between the upper surface of cooler element 81 and the lower surface of connection plate element 22 is smaller than the thickness of the heat insulating plate 90).  
Regarding Claim 3: Sawa in view of Sakaguchi teaches the vacuum pump according to claim 1; once combined, Sawa further discloses wherein at least one of the pump main body or the connection plate has a second fit-in region in which the second heat insulating plate is fitted (The second fit-in region is interpreted as comprising the O-ring groove formed on the surface of the connection plate 3 and the surface of the pump main body 1 against which the O-ring of the second heat insulating plate is contacted), a second clearance is formed between the pump main body and the connection plate (As shown in at least Figure B), and a thickness of the second heat insulating plate is greater than a thickness of the second clearance (As shown in Figure B; The size of the clearance, in the first direction, is shown as being clearly smaller than the size of the heat insulating plate in the first direction such that the thickness of the heat insulating member in the first direction is interpreted as being greater than that of the second clearance).  
Regarding Claim 4: Sawa in view of Sakaguchi teaches the vacuum pump according to claim 1; once combined, Sawa further discloses wherein the pump main body has a first surface facing the connection plate and has an outer peripheral surface (As shown in Figures 1 and B), the cooler has a second surface facing the connection plate (As shown in Figures 1 and B), the connection plate has, as viewed in a first direction perpendicular to the first surface (As shown in Figures 1 and B), a protruding portion protruding outward of the outer peripheral surface of the pump main body (As shown in Figures 1 and B), and the first heat insulating plate is arranged between the protruding portion and the second surface of the cooler (As shown in Figures 1 and B).  


    PNG
    media_image2.png
    882
    1428
    media_image2.png
    Greyscale

Figure B: Features of Sawa

Regarding Claim 5: Sawa Sawa in view of Sakaguchi teaches the vacuum pump according to claim 4; once combined, Sawa further discloses wherein the protruding portion is, as viewed in the first direction, formed to at least partially surround the outer peripheral surface of the pump main body (As shown in at least Figure B; At least a portion of the protruding portion is shown in the section of Figures 1/B as partially surrounding the outer peripheral surface of the pump main body as it is shown extending past the main body extent in the radial direction; It is noted that the main body is described as being cylindrical in shape in at least [0012]), the first heat insulating plate is, as viewed in the first direction, continuously or intermittently provided to at least partially surround the outer peripheral surface of the pump main body (As shown in at least Figures 1/B; The first heat insulating plate is shown as at least intermittently being provided at both the cooler and the protruding portion and arranged such that it at least partially surrounds the outer peripheral surface of the pump main body as it is shown extending past the main body extent in the radial direction), and the second heat insulating plate is, as viewed in the first direction, continuously or intermittently provided along the outer peripheral surface of the pump main body (As shown in at least Figures 1 and B; The outer peripheral surface is broadly interpreted as comprising the outer surface of the pump main body such that all surfaces exposed to the outside (i.e. external surfaces) may be interpreted as forming the outer peripheral surface, such an interpretation broadly reads over both the outer circumferential surface, relative to the axial centerline of the shaft 7, and the inner circumferential surface, such as the surface facing inwards relative to the axial centerline of the shaft 7; It is noted that a more narrow recitation of the outer peripheral surface such that the second interpreted surface no longer reads over the limitation would not be disclosed or taught by the instant reference).  
Regarding Claims 9 – 12: Claims 9 and 10 are directed towards the relative sizes of several elements previously recited in claims 1 – 5 and 6 – 8, previously rejected by Sawa under 35 U.S.C. 102 and 103. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Sawa to have an arrangement wherein a width of the first heat insulating plate is, as viewed in the first direction, equal to or less than a half of a minimum width of the protruding portion and wherein a distance between an inner edge portion of the first heat insulating plate and the outer peripheral surface of the pump main body is, as viewed in the first direction, equal to or greater than the half of the minimum width of the protruding portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Sawa would not operate differently with the claimed relative sizes of said elements and the device of Markham would function appropriately having the claimed relative sizes of said elements. Further, applicant places no criticality on the range claimed, indicating only that heat transfer between elements is reduced, such as is the intended function of the heat insulating plate ([0050]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0034066 – Vacuum pump having heat insulating plate
US 8,961,105 – Vacuum pump having heat insulating plate and cooling
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746